DECLARATORY JUDGMENT
On July 9, 1987 a class action civil suit, Bowie, et al. v. United States, et al., was filed with this Court as Civil Action No. 87-0009. Plaintiffs sought a preliminary injunction from this Court whereby the United States would be ordered to issue either a Trust Territory passport pursuant to Article 11 of the Trusteeship Agreement or a United States passport pursuant to Section 301 of the Covenant to Establish a Commonwealth of the Northern Mariana Islands.
A prior action, Dela Cruz, et al. v. United States, et al. Civil Action No. 87-0007, raising similar issues as Bowie, was consolidated with the Bowie case on July 30, 1987.
The United States responded to this motion for preliminary injunction by seeking a declaratory judgment from *110this Court that §301 of the Covenant should be interpreted in accordance with S.B. 1047, a pending bill before the United States Senate,
Such interpretation would make it clear that those individuals under the age of eighteen on November 3, 1986, who had one parent- that was an alien and one parent eligible for citizenship under §301 are eligible to be U.S. citizens.
Evidence has been presented to this Court regarding the intent of the parties in entering into the Covenant, and this Court, pursuant to the power given it, from §903 of the Covenant, hereby adopts the express intent of the parties and construes Covenant §301 as follows:
(a) The phrase "citizen of the Trust Territory" in §301 includes a person born in the Trust Territory who has or had one parent bom in the Trust Territory.
(b) The phrase "who on that date do not owe allegiance to any foreign state" in §301 of the Covenant means that such persons have affirmed under oath that they do not consider themselves to have owed allegiance to any foreign state as of November 3, 1986.
(c) The reference to "all persons" in ~3Ol of the Covenant shall be construed to refer to any person and his or her child or children.
IT IS SO ORDERED AND ADJUDGED.
DATED this 31st day of July, 1987.
[[Image here]]